Per Curiam,
Twenty-five exceptions to the learned auditor’s report were filed in the court below, all of which were dismissed except the sixteenth and twenty-fourth. They were sustained and distribution of the fund was decreed in accordance with the schedule thus revised. The specifications charge that the court below erred in dismissing eighteen of said exceptions recited therein respectively. Some of these relate to findings of fact and others to conclusions of law- We have examined the record with special reference to the questions thus presented, and find no error, either in the findings of fact or in the conclusions drawn therefrom, that requires a reversal or modification of the decree. The auditor’s findings are in accordance with the evidence, and his legal conclusions, as qualified by the action of the court in sustaining the sixteenth and twenty-fourth exceptions, appear to be correct. They are all so fully set forth in his elaborate report that it is unnecessary to refer to them in detail. Neither of the specifications of error is sustained.
Decree affirmed and appeal dismissed with costs to be paid by appellant.